Law Offices of Joseph L. Pittera 2214 Torrance Boulevard Suite 101 Torrance, California 90501 Telephone (310) 328-3588 Facsimile (310) 328-3063 E-mail: evlam2000@aol.com May 5, 2011 Mr. H. Christopher Owings Assistant Director United States Securities and Exchange Commission treet, NE Washington, D.C. 20549 Re:The Wise Sales, Inc. Registration Statement on Form S-1 Filed May 4, 2009 and amended on January 21, 2010, February 22, 2010, October 25, 2010, January 6, 2011, March 7, 2011 and File No. 333-158966 Dear Mr. Owings: In response to your verbal comments from yesterday, we are forwarding an amendment to our registration statement. Sincerely, /s/ Joseph L. Pittera Joseph Lambert Pittera, Esq. Law Office of Joseph Lambert Pittera, Esq. 2214 Torrance Boulevard, Suite 101 Torrance, California 90501 Telephone: (310) 328-3588 Facsimile Number: (310) 328-3063
